Citation Nr: 0013870	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-33 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to increased initial rating for lumbar spine 
disability with degenerative joint disease, evaluated as 20 
percent disabling prior to May 21, 1996, 40 percent disabling 
from May 21, 1996 to February 1, 1998 and 60 percent 
disabling as of February 1, 1998.

2.  Entitlement to increased (compensable) initial rating for 
degenerative changes of the thoracic spine.

3.  Entitlement to an increased (compensable) initial rating 
for degenerative changes of C6- 7.

4.  Entitlement to service connection for hypertension.

5.  Whether the appellant has perfected an appeal on the 
issue of entitlement to an increased initial disability 
evaluation, in excess of 10 percent, for hiatal hernia with 
regurgitative gastritis.

6.  Whether the appellant has perfected an appeal on the 
issue of entitlement to an increased (compensable) disability 
evaluation for migraine headaches.

7.  Whether the appellant has perfected an appeal on the 
issue of entitlement to service connection for injury to the 
right leg.

8.  Whether the appellant has perfected an appeal on the 
issue of entitlement to service connection for exposure to 
asbestos.

9.  Whether the appellant has perfected an appeal on the 
issue of entitlement to service connection for exposure to 
Chernobyl (ionizing radiation).

10.  Whether the appellant has perfected an appeal on the 
issue of entitlement to service connection for arthritis of 
the elbows and wrists.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1969 to March 
1993.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from separate rating decisions issued by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the case was 
subsequently transferred to the St. Petersburg, Florida RO.  
The Board notes that the increased rating claims follow an 
initial grant of service connection by the RO.  The Court of 
Appeals for Veterans Claims has held that separate or 
"staged" ratings must be considered for initial rating 
claims where the evidence shows varying levels of disability 
for separate periods of time.  Fenderson v. West, 12 Vet.App. 
119 (1999).

The Board also notes that, by letter dated in February 2000, 
the appellant was informed that the issue of adequacy of 
appeal had been raised regarding his claims for entitlement 
to increased ratings for hiatal hernia and migraine headaches 
as well as entitlement to service connection for injury to 
the right leg, exposure to asbestos, exposure to Chernobyl 
(ionizing radiation), and arthritis of the wrists and elbows.  
The appellant was given a period of 60 days to present 
argument on these issues, but he failed to respond.  See 
38 C.F.R. § 20.203 (1999).  The Board will proceed 
accordingly.   The issues listed on the title page have been 
rephrased to better reflect the claims on appeal.

The appellant's claim for an increased (compensable) initial 
disability evaluation for degenerative changes of C6- 7 is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claims for increased 
initial ratings for lumbar and thoracic spine disabilities, 
as well as service connection for hypertension, has been 
obtained by the RO.

2.  For the time period prior to May 21, 1996, the 
appellant's lumbar spine disability was manifested primarily 
by subjective complaint of low back pain with occasional 
numbness of the right lower extremity and objective evidence 
of degenerative changes, moderate spinal stenosis at L3- 4 
and L4- 5, probable right- sided disc herniation at L4- 5, 
diminished sensation in the L5- S1 distribution of the right 
foot, positive straight leg test and moderate limitation of 
motion.

3.  For the time period from May 21, 1996 to May 7, 1997, the 
appellant's lumbar spine disability was manifested primarily 
by subjective complaint of increased symptoms of low back 
pain with right leg numbness, relieved by use of over the 
counter medications, and objective evidence of additional 
symptoms of left paracentral bulge and antalgic gait.

4.  Subsequent to May 7, 1997, the appellant's lumbar spine 
disability has been manifested by additional symptoms of left 
leg radiation caused by left paracentral disc bulge 
obliterating the recess at L5- S1.  His overall symptoms have 
resulted in pronounced intervertebral disc syndrome with 
little intermittent relief.

5.  The appellant's thoracic spine disability is manifested 
by degenerative changes with subjective complaint of 
limitation of motion and limitation of function, but absent 
objective manifestations of swelling, muscle spasm, painful 
motion, limitation of motion or ankylosis.

6.  The appellant's hypertension was first manifested by his 
numerous elevated and borderline diastolic readings, assessed 
as "borderline" hypertension, during service.

7.  In a rating decision dated in June 1994, the RO granted 
service connection for hiatal hernia and migraine headaches, 
and assigned initial disability ratings of 10 percent and 0 
percent, respectively.  The RO also denied claims for service 
connection for injury to the right leg, exposure to asbestos 
and exposure to Chernobyl (ionizing radiation).

8.  In June 1994, the appellant filed a Notice of 
Disagreement (NOD) on the issues of entitlement to increased 
initial disability evaluations for hiatal hernia and migraine 
headaches as well as entitlement to service connection for 
injury to the right leg, exposure to asbestos and exposure to 
Chernobyl (ionizing radiation).

9.  In June 1997, the RO issued a Statement of the Case (SOC) 
on the issues of entitlement to increased initial disability 
evaluations for hiatal hernia and migraine headaches as well 
as entitlement to service connection for injury to the right 
leg, exposure to asbestos and exposure to Chernobyl (ionizing 
radiation).

10.  Following the issuance of the June 1997 SOC, the 
appellant failed to timely allege any specific error of law 
or fact with respect to the claims for entitlement to 
increased initial disability evaluations for hiatal hernia 
and migraine headaches as well as entitlement to service 
connection for injury to the right leg, exposure to asbestos 
and exposure to Chernobyl (ionizing radiation).

11.  In a rating decision dated in June 1997, the RO denied 
service connection for arthritis of the wrists and elbows.

12.  In December 1997, the appellant filed an NOD on the 
issue of entitlement to service connection for arthritis of 
the wrists and elbows.

13.  In March 1998, the RO issued an SOC on the issue of 
entitlement to service connection for arthritis of the wrists 
and elbows.

14.  Following the issuance of the March 1998 SOC, the 
appellant failed to timely allege any specific error of law 
or fact with respect to the claim for entitlement to service 
connection for arthritis of the wrists and elbows.


CONCLUSIONS OF LAW

1.  Prior to May 21, 1996, the criteria for an initial 
evaluation in excess of 20 percent for lumbar spine 
disability with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (1999).

2.  For the time period from May, 21, 1996 to May 7, 1997, 
the criteria for an initial evaluation of 40 percent, but no 
higher, for lumbar spine disability with degenerative 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5285, 5286, 5289, 5293 (1999).

3.  Subsequent to May 7, 1997, the criteria for an initial 
evaluation in excess of 60 percent for lumbar spine 
disability with degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5286, 5293 (1999).

4.  The criteria for an initial (compensable) disability 
evaluation for degenerative changes of the thoracic spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5288, 5291 (1999).

5.  Hypertension was incurred during service.  38 U.S.C.A. 
§ 1110, 1131 and 5107 (West 1991).

6.  The appellant has not perfected an appeal regarding the 
issue of an increased initial evaluation, in excess of 10 
percent, for hiatal hernia with regurgitative gastritis.  
38 U.S.C.A. § 7105(d) (West 1991); 38 U.S.C.A. § 20.202; 
38 C.F.R. § (1999).

7.  The appellant has not perfected an appeal regarding the 
issue of an increased (compensable) initial rating for 
migraine headaches.  38 U.S.C.A. § 7105(d) (West 1991); 
38 U.S.C.A. § 20.202; 38 C.F.R. § (1999).

8.  The appellant has not perfected an appeal regarding the 
issue of service connection for injury to the right leg.  
38 U.S.C.A. § 7105(d) (West 1991); 38 U.S.C.A. § 20.202; 
38 C.F.R. § (1999).

9.  The appellant has not perfected an appeal regarding the 
issue of service connection for exposure to asbestos.  
38 U.S.C.A. § 7105(d) (West 1991); 38 U.S.C.A. § 20.202; 
38 C.F.R. § (1999).

10.  The appellant has not perfected an appeal regarding the 
issue of service connection for exposure to Chernobyl 
(ionizing radiation).  38 U.S.C.A. § 7105(d) (West 1991); 
38 U.S.C.A. § 20.202; 38 C.F.R. § (1999).

11.  The appellant has not perfected an appeal regarding the 
issue of service connection for arthritis of the elbows and 
wrists.  38 U.S.C.A. § 7105(d) (West 1991); 38 U.S.C.A. 
§ 20.202; 38 C.F.R. § (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History

In June 1994, the Phoenix RO issued a rating decision which 
resulted in the following dispositions:

1) service connection for lumbosacral spine 
disability was granted with an initial 10 percent 
rating assigned;

2) service connection for hiatal hernia with 
regurgitative gastritis was granted with an 
initial 10 percent rating assigned;

3) service connection for migraine headaches was 
granted with an initial noncompensable rating 
assigned;

4) service connection for degenerative changes of 
C6- 7 was granted with an initial noncompensable 
rating assigned;

5) service connection for thoracic spine 
disability was granted with an initial 
noncompensable rating assigned;

6) service connection for injury to the right leg 
was denied;

7) service connection for high blood pressure was 
denied;

8) service connection for exposure to asbestos 
was denied; and

9) service connection for exposure to Chernobyl 
(ionizing radiation) was denied.

By means of a VA Form 21- 4138 filing dated in May 1995, the 
appellant submitted a Notice of Disagreement (NOD) on all of 
the above- mentioned issues, and raised the issue of service 
connection for arthritis of the wrists and elbows.

In a rating decision dated in July 1995, the RO addressed the 
issues of an increased rating for disability of the 
lumbosacral spine, an increased rating for hiatal hernia, an 
increased rating for migraine headaches, an increased rating 
for arthritis of the cervical spine and service connection 
for hypertension, but did not issue a Statement of the Case 
(SOC).  In a separate letter dated that same month, the RO 
notified the appellant of his appellate rights.  In a VA Form 
21- 4138 filing dated in April 1996, the appellant continued 
to voice his disagreement with all of the issues addressed by 
the RO in the original June 1994 decision, and requested an 
SOC.

In June 1997, the RO issued a rating decision which denied 
service connection for arthritis of the wrists and elbows, 
and increased the disability evaluation for lumbosacral 
disability to 20 percent.  At that time, the RO issued an SOC 
addressing all of the issues initially adjudicated in the 
June 1994 decision with the exception of an increased rating 
for cervical spine disability.  A rating decision in November 
1997 increased the rating to 40 percent from May 26, 1996.  A 
Supplemental Statement of the Case (SSOC) in November 1997 
addressed the issue of a rating greater than 40 percent for 
the lumbosacral disability.

By means of a VA Form 9 filing received in December 1997, the 
appellant indicated his desire to appeal the RO's assigned 
ratings for his lumbosacral and thoracic spine disabilities 
as well as his denial of service connection for hypertension.  
At this time, he also submitted his NOD on the issue of 
service connection for arthritis of the elbows and wrists.  
In an SSOC dated in March 1998, the RO addressed all of the 
issues originally listed in the June 1994 decision (excluding 
an increased rating for cervical spine disability) as well as 
the issue of service connection for arthritis of the elbows 
and wrists.

In a VA Form 21- 4138 filing dated in April 1998, the 
appellant advised the RO of his receipt of the March 1998 
SSOC and further advised the RO of his continued disagreement 
with an increased rating for lumbosacral disability, an 
increased rating for arthritis of the thoracic spine and, in 
his own words, "finally" service connection for 
hypertension.  In a rating decision dated in October 1998, 
the RO granted a 60 percent disability rating for the 
lumbosacral spine disability.

In a Written Brief Presentation dated in July 1999, the 
appellant's representative listed the issues on appeal as 
follows:

1) Entitlement to an evaluation in excess of 60 
percent for service- connected stenosis/herniated 
nucleus pulposus and degenerative spurring 
lumbosacral spine.

2) Entitlement to an evaluation in excess of 10 
percent for service- connected hiatal 
hernia/gastritis.

3) Entitlement to a compensable evaluation for 
service- connected migraine headaches.

4) Entitlement to a compensable evaluation for 
service- connected degenerative spurring thoracic 
spine.

5) Entitlement to service connection for residuals 
of right leg injury.

6) Entitlement to service connection for 
hypertension.

7) Entitlement to service connection for asbestos 
exposure.

8) Entitlement to service connection for radiation 
exposure.

9) Entitlement to service connection for arthritis 
of the elbows and wrists.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of an NOD and 
completed by a substantive appeal after an SOC has been 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  In this case, 
the appellant has filed timely NOD's on all the issues listed 
on the title page.  In June 1997, the RO issued an SOC 
addressing the claims involving the lumbar spine, cervical 
spine, thoracic spine, hiatal hernia, migraines, right leg, 
hypertension and claimed exposure to asbestos and ionizing 
radiation.  The RO issued an SOC involving the claim for 
service connection for arthritis of the elbows and wrists in 
March 1998.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the 1- year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. §  20.302(b) (1999).  In the event that an SOC or 
SSOC addresses several issues, a substantive appeal "must 
either indicate that the appeal is being perfected as to all 
those issues or must specifically identify the issues 
appealed."  38 C.F.R. § 20.202 (1999).  The substantive 
appeal should also set forth specific allegations of error of 
fact or law related to specific items in the SOC and clearly 
identify the benefit sought on appeal.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1999).  Although 
the Board will construe all arguments advanced by a claimant 
in a liberal manner, the Board may dismiss any appeal which 
is not in conformity with VA law and regulations.  38 U.S.C.A 
§ 7108 (West 1991).

As shown above, the appellant's claims for increased initial 
ratings for hiatal hernia and migraine headaches, as well as 
entitlement to service connection for injury to the right 
leg, exposure to asbestos and exposure to Chernobyl (ionizing 
radiation), were initially adjudicated in June 1994.  The 
record does not contain any statement by the appellant and/or 
his representative alleging any error of law or fact 
regarding these issues within the 60- day period following 
the RO's issuance of an SOC in June 1997.  Similarly, the RO 
initially adjudicated the claim for service connection for 
arthritis of the wrists and elbows in June 1997 and issued an 
SOC in March 1998.  The record does not contain any 
statements alleging any error of law or fact regarding this 
issue within the required filing period.  Furthermore, there 
are no communications during the relevant time period which 
could be construed as a request for extension of time to file 
a substantive appeal under 38 C.F.R. § 3.109(b).  The absence 
of a timely filing of a substantive appeal deprives the Board 
of jurisdiction over these claims.

For the reasons cited above, the Board must dismiss the 
issues of increased initial ratings for hiatal hernia and 
migraine headaches as well as entitlement to service 
connection for injury to the right leg, exposure to asbestos, 
exposure to Chernobyl (ionizing radiation), and arthritis of 
the wrists and elbows.

II.  Increased rating - lumbar spine

The appellant contends, in essence, that his lumbar spine 
disability warrants initial disability evaluations in excess 
of the ratings assigned by the RO.  His allegations, when 
viewed in the light most favorable to his claim, are 
sufficient to "well ground" his claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  In an effort to assist him in the development of 
his claim, the RO has obtained all relevant treatment records 
and afforded him recent VA examination.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports his claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1999).

Historically, the appellant complained of recurrent low back 
pain since a falling injury in 1972.  He reported the onset 
of radicular symptoms of the right lower extremity in 1991.  
Subsequent physical examinations were significant for 
findings of paraspinal spasm, limited range of motion, 
hamstring tightness, positive straight leg raising, 
tenderness in the sacroiliac area and antalgic gait.  There 
were no neurological deficits.  He was treated with cortisone 
injections, physical therapy and given a profile.  An x- ray 
examination in April 1992 revealed minimal degenerative 
spurring on the anterior/superior margins of the L4 and L5 
vertebral bodies.  A May 1992 computerized tomography (CT) 
scan revealed moderate L3- 4 and L4- 5 spinal stenosis, 
probable right lateral (intraforaminal) disc herniation at 
L4- 5 and right- sided herniated nucleus pulposus.  Physical 
therapy was discontinued in June 1992 with symptoms limited 
to sharp shooting pains up the right side of the back upon 
ambulation and other movements.  His retirement examination 
in October 1992 noted his complaint of recurrent back pain 
with numbness of the right leg.

By means of a rating decision dated in June 1994, the RO 
granted service connection for spinal stenosis, herniated 
pulposus and degenerative spurring of the lumbosacral spine.  
A 10 percent disability evaluation was originally assigned 
effective from April 1, 1993.

In a statement received in May 1995, the appellant complained 
of chronic low back pain with nerve involvement of the right 
leg which he treated with Motrin and Feldene.  He further 
complained of exacerbating episodes requiring bed rest which 
occurred approximately 3 times per year.  His June 1996 VA 
spine and joints examinations noted his primary complaint of 
occasional numbness sensation of the right leg while walking 
or climbing stairs.  His numbness sensation was alleviated by 
rest.  He denied leg weakness or current symptoms of pain.  
Physical examination revealed diminished sensation in the L5- 
S1 distributions of the right foot and positive straight leg 
testing.  He had diminished backward extension, lateral 
bending and rotation, but demonstrated good forward flexion.  
There was 5/5 muscle strength of the leg muscles and 2+ 
reflexes in the knees and ankles.  There was no evidence of 
sciatica or neurogenic claudication.  By means of a rating 
decision dated on June 3, 1997, the RO increased the 
disability evaluation to 20 percent effective from April 1, 
1993.

Thereafter, the RO received a July 1995 VA outpatient 
treatment report which noted recent magnetic resonance 
imaging (MRI) results showing degenerative joint disease of 
the lumbar spine with left paracentral disc bulging.  The 
appellant complained of increased low back pain with right 
leg numbness on May 21, 1996.  In July 1996, physical 
examination revealed positive straight leg raising and 
antalgic gait.  He was able to heel and toe walk.  On May 7, 
1997, he reported that his baseline low back pain, which had 
been relieved by Motrin or over the counter (OTC) Tylenol, 
had progressed to left lower extremity radiation in the past 
month.  He was having difficulty assuming a sitting position 
and over the counter medications were ineffective.  Previous 
to this exacerbation, he had been "fairly active" while 
working as a corrections officer.  His neurological 
examination showed no focal deficits though pain was 
triggered with any leg movements.  Deep tendon reflexes 
appeared equal at 3+.  A subsequent MRI examination showed 
that the left paracentral disc bulge was obliterating the 
recess at L5-S1.  By means of rating decision dated in 
November 1997, the RO increased the disability evaluation to 
40 percent effective to May 21, 1996.

In December 1997, the appellant was admitted to VA with a 
diagnosis of left L5- S1 herniated nucleus pulposus.  He 
reported a 7- month history of left leg radicular pain and 
numbness.  Upon admission, he was neurologically intact 
except for decreased sensation in the left S1 distribution, 
positive straight leg raising, and decreased ankle jerk on 
the left.  He subsequently underwent a left L5-S1 
microdiskectomy.  Post- operatively, he noted relief of his 
left leg pain but his neurologic examination remained 
unchanged.  In July 1998, he received epidural steroid 
injections in the lumbar spine.

On VA spine examination in September 1998, the appellant 
reported the recurrence of left- leg radicular pain and 
numbness in approximately March of 1998.  His complaints 
primarily consisted of 70 percent left leg pain and 30 
percent low back pain which increased with coughing, 
sneezing, straining, prolonged standing, prolonged sitting.  
His symptoms were decreased with rest, muscle relaxants, and 
Tylenol #3.  He was being considered for repeat diskectomy as 
physical therapy and repeat epidural steroid injections did 
not improve his symptoms.  Physical examination revealed 
range of motion limited to 45 degrees of forward flexion, 10 
degrees of backward extension and 25- 30 degrees of lateral 
bending.  There was no significant muscle atrophy or 
paraspinous spasm.  Neurologic examination was significant 
for absent left ankle jerk with decreased sensation over the 
lateral aspect of the left calf and bottom of the left foot.  
He was able to ambulate on heels and toes though he had a 
slightly antalgic gait.  An x- ray examination was 
significant for mild spondylosis with anterior vertebral 
spurring at the endplate of L3.

In a rating decision dated in October 1998, the RO increased 
the disability evaluation to 60 percent effective to February 
1, 1998.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  A 20 percent disability rating is warranted for 
moderate limitation of motion of the lumbar spine (Diagnostic 
Code 5292), moderate recurring attacks of intervertebral disc 
syndrome (Diagnostic Code 5293), and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).

A 40 percent disability rating would be warranted for 
favorable lumbar ankylosis (Diagnostic Code 5289), severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), severe recurring attacks of intervertebral disc 
syndrome with intermittent relief (Diagnostic Code 5293) and 
severe lumbosacral strain (Diagnostic Code 5295).

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  A 60 
percent disability is warranted for residuals of a vertebral 
fracture without cord involvement (Diagnostic Code 5285), 
complete bony fixation of the spine with favorable angle 
(Diagnostic Code 5286) and pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (Diagnostic Code 5293).

A 100 percent rating is warranted for residuals of a vertebra 
fracture with cord involvement, bedridden, or requiring long 
braces (Diagnostic Code 5285); or complete bony fixation of 
the spine at an unfavorable angle, with marked deformity and 
involvement of the major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type) (Diagnostic 
Code 5286).

Traumatic or degenerative arthritis confirmed by x- ray 
examination may be rated on limitation of motion with 
objectively confirmed findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  Generally, 
degenerative arthritis is rated on the limitation of motion 
of the affected joint.  However, a separate compensable 
rating is only warranted where limitation of motion is not 
compensable under the schedular criteria for the joint(s) 
involved.  See also Hicks v. Brown, 8 Vet.App. 417 (1995).  
Pursuant to 38 C.F.R. § 4.40 and 4.45, the Board must also 
consider the impact of pain on movement and functional 
disability due to pain in determining ratings for 
musculoskeletal disabilities.  Spurgeon v. Brown, 10 Vet.App. 
194 (1997); DeLuca v. Brown, 8 Vet.App. 202 (1995).

As noted above, the appellant is in receipt of a 20 percent 
rating for his lumbar spine disability prior to May 21, 1996.  
During this time period, his lumbar spine disability was 
manifested primarily by subjective complaint of low back pain 
with occasional numbness of the right lower extremity.  He 
also complained of exacerbations of symptoms requiring bed 
rest which occurred 3 times per year.  The medical evidence 
showed moderate spinal stenosis at L3- 4 and L4- 5, probable 
right- sided disc herniation at L4- 5, diminished sensation 
in the L5- S1 distribution of the right foot, positive 
straight leg raising test and 
diminished backward extension, lateral bending and rotation.  
However, he had good forward flexion without evidence of 
lumbar ankylosis.

With consideration of his exacerbations of symptomatology 
under 38 C.F.R. § 4.40 and 4.45, the Board finds that the 
above- mentioned symptomatology is consistent with a 20 
percent rating for moderate intervertebral disc syndrome 
under Diagnostic Code 5293.  The Board further finds that the 
evidence of record preponderates against a rating, in excess 
of 20 percent, for the type of severe symptomatology 
contemplated by Diagnostic Codes 5289, 5292, 5293 and 5295.  
In so holding, the Board notes that Diagnostic Code 5293 
contemplates loss of range of motion of the lumbar spine.  VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).  As such, a 
separate schedular evaluation for degenerative or traumatic 
arthritis under Diagnostic Codes 5003 and 5010 is prohibited 
by the rule against pyramiding.  38 C.F.R. § 4.14 (1999).

Subsequent to May 21, 1996, the RO has assigned a 40 percent 
rating for the appellant's lumbar spine disability up until 
February 1, 1998.  On May 21, 1996, the appellant was seen by 
VA with complaint of increased low back pain with right leg 
numbness.  Up until a VA outpatient clinic visit on May 7, 
1997, he reported that his symptoms were relieved by over the 
counter medications and that he remained "fairly" active.  
The medical evidence showed additional findings of left 
paracentral disc bulge and antalgic gait, but also showed 
that he was able to heel and toe walk.  There was no evidence 
of vertebral fracture, ankylosis or complete bony fixation of 
the lumbar spine.  Based upon the above, the Board finds 
that, from the time period on May 21, 1996 to May 7, 1997, 
the appellant's symptomatology was productive of no more than 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  As such, the Board finds that, during 
this time period, the preponderance of the evidence was 
against a rating greater than 40 percent under Diagnostic 
Codes 5285, 5286, 5289 and 5293.

However, VA clinical records first document the onset of left 
lower extremity radiation caused by obliteration of L5- S1 by 
the appellant's left paracentral disc bulge on May 7, 1997.  
At this time, he complained that his lumbar spine symptoms 
were no longer relieved by use of over the counter 
medications.  He underwent a left L5-S1 microdiskectomy later 
that year, but his surgery provided only temporary relief of 
his symptoms.  As such, he received epidural steroid 
injections in July 1998.  A December 1998 x- ray examination 
first showed mild spondylosis at the endplate of L3.  Based 
upon the above, the Board finds that these symptoms were 
productive of pronounced intervertebral disc syndrome with 
little intermittent relief.  As such, a 60 percent rating is 
warranted under Diagnostic Code 5293 from the time period on 
and subsequent to May 7, 1997.

The Board further finds that a rating in excess of 60 percent 
is not warranted during this time period.  In this respect, 
there is no medical evidence of vertebral fracture and the 
evidence shows ankylosis limited to the endplate of L3.  As 
such, an increased rating is not warranted under Diagnostic 
Codes 5285 and 5286.  Additionally, the 60 percent rating 
under Diagnostic Code 5293, the highest schedular rating 
under this diagnostic code, contemplates symptomatology 
involving pain and limitation of motion.  See VA O.G.C. Prec. 
Op. No. 36-97 (Dec. 12, 1997).  The Board is of the opinion 
that the 60 percent rating under Diagnostic Code 5293 is 
fully commensurate with the level of disability manifested by 
the appellant and, thus, additional compensation for pain and 
limitation of motion, pursuant to 38 C.F.R. §§ 4.40, 4.45, is 
not warranted.

III.  Increased rating - thoracic spine

The appellant contends, in essence, that his thoracic spine 
disability warrants a compensable initial disability 
evaluation.  According to his statements of record, he 
complains of limitation of motion and loss of function in the 
thoracic spine area.  His allegations, when viewed in the 
light most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In an 
effort to assist him in the development of his claim, the RO 
has obtained all relevant treatment records.  The record does 
not reveal any additional sources of relevant information 
which may be available concerning the present claim.  The 
Board accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

The appellant's service medical records show that 
degenerative spurring of the mid and lower thoracic spine 
were noted on an October 1992 x- ray examination report.  In- 
service, he voiced complaint of lower back pain related to 
his lumbar stenosis, but there is no record of his complaint 
or treatment for his thoracic spine disability.  Similarly, 
his post- service medical records show numerous treatments 
for his lumbar spine disability, but are absent his complaint 
or treatment for his thoracic spine disability.

Under the criteria set forth in VA's Schedule for Rating 
Disabilities, the RO's current noncompensable disability 
evaluation for the appellant's degenerative changes of the 
thoracic spine disability contemplates slight limitation of 
motion of the dorsal spine.  38 C.F.R. § 4.72, Diagnostic 
Code 5291.  Under this Diagnostic Code, a 10 percent rating 
would be warranted for moderate or severe limitation of 
motion of the dorsal spine.  A 20 percent rating would be 
warranted for unfavorable ankylosis of the dorsal spine 
(Diagnostic Code 5288).  Additionally, a compensable 
disability evaluation for traumatic or degenerative arthritis 
confirmed by x- ray examination may be assigned provided 
there are objectively confirmed findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

In this case, an x- ray examination has confirmed the 
presence of degenerative spurring of the mid and lower 
thoracic spine since October 1992.  However, there is no 
objective medical evidence of record showing swelling, muscle 
spasm, painful motion, limitation of motion or ankylosis of 
the thoracic spine.  The appellant's subjective complaints of 
limitation of motion and functional limitation, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, are not shown to 
produce a thoracic spine disability greater than slight in 
degree.  As such, the Board finds, by a preponderance of the 
evidence, that a compensable rating is not warranted under 
Diagnostic Codes 5003, 5288 and 5291.

IV.  Service connection - hypertension

The appellant contends that his hypertension was first 
manifested by his numerous high blood pressure readings 
during service, which he describes as "intermittent 
borderline hypertension."  As a preliminary matter, the 
Board finds that his claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Furthermore, the evidence is 
sufficient to decide the case.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 C.F.R. 
§ 3.303 (1999).  Hypertension may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent within one year 
from the appellant's separation from active service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

As a point of reference, VA's Schedule for Rating 
Disabilities defines hypertension as diastolic blood pressure 
readings predominantly 90 mm. or greater.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (1999).  A 10 percent 
rating for hypertension is warranted for diastolic pressure 
predominately 100 or more, or systolic pressure predominately 
160 or more, or history of diastolic pressure predominately 
100 or more requiring continuous control by medication.  Id.  

The appellant's service medical records indeed reveal his 
history of intermittently elevated diastolic blood pressure 
readings.  In fact, he manifested diastolic readings of 
greater than 90 on more than 25 occasions as well as numerous 
other borderline readings over the years, but none of those 
readings produced a definitive diagnosis of hypertension.  
Nonetheless, a November 1988 blood pressure check, which 
revealed readings of 130/100, 132/92, 134/96, 132/80, 120/76, 
140/90, 138/88, 132/86, and 136/88, did show that he was 
being monitored for possible hypertension.  In December 1988, 
he reported for a consultation on blood pressure medications 
apparently stemming from this blood pressure check.  At this 
time, an examiner, noting his "mildly diastolic 
hypertension" of 90 on examination, indicated an assessment 
of "borderline" hypertension.  His retirement examination, 
which showed a blood pressure reading of 128/60, noted his 
history of high blood pressure without treatment.

Post- service, a January 1995 clinical record from the U.S. 
Naval Hospital in Jacksonville, Florida, which showed blood 
pressure readings of 166/92 and 160/94, indicated an 
assessment of borderline hypertension.  VA outpatient 
treatment records first show a diagnosis of hypertension in 
1996.

In this case, the evidence shows that the appellant exhibited 
numerous borderline and elevated diastolic blood pressure 
readings over his many years of service.  He was being 
monitored for hypertension and, apparently, was referred for 
consultation concerning blood pressure control medications.  
One examiner indicated an assessment of "borderline" 
hypertension.  Although he was not given a definitive 
diagnosis of hypertension until approximately three years 
following his separation from service, his in- service 
manifestations are too numerous to be disassociated with his 
diagnosis of hypertension within a few years following 
service.  See generally 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (1999).  As the Board finds the evidence of 
record in relative equipoise, the Board grants service 
connection for hypertension based upon application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).

ORDER

Prior to May 21, 1996, entitlement to an increased initial 
rating for lumbar spine disability with degenerative joint 
disease, rated as 20 percent disabling, is denied.

For the time period from May, 21, 1996 to May 7, 1997, 
entitlement to an initial rating of 40 percent for lumbar 
spine disability with degenerative joint disease is granted.

For the time period on and subsequent to May 7, 1997, 
entitlement to an increased initial rating for lumbar spine 
disability with degenerative joint disease, rated as 60 
percent disabling, is denied.

Entitlement to an increased (compensable) initial evaluation 
for degenerative changes of the thoracic spine is denied.

Service connection for hypertension is granted.

The claim for entitlement to an increased initial disability 
evaluation, in excess of 10 percent, for hiatal hernia with 
regurgitative gastritis is dismissed.

The claim for entitlement to an increased (compensable) 
disability evaluation for migraine headaches is dismissed.

The claim for entitlement to service connection for injury to 
the right leg is dismissed.

The claim for entitlement to service connection for exposure 
to asbestos is dismissed.

The claim for entitlement to service connection for exposure 
to Chernobyl (ionizing radiation) is dismissed.

The claim for entitlement to service connection for arthritis 
of the elbows and wrists is dismissed.


REMAND

In June 1994, the RO granted service connection for 
degenerative changes of C6- 7 and assigned an initial 
noncompensable disability evaluation.  The appellant 
submitted a Notice of Disagreement with this initial 
disability evaluation in May 1995, but the RO has failed to 
issue an SOC.  This issue, therefore, is remanded to the RO 
for issuance of an SOC in order to afford the appellant the 
opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant, and his 
accredited representative, an SOC which advises 
him of the Reasons and Basis of the denial of his 
claim for an increased (compensable) initial 
disability evaluation for degenerative changes of 
C6- 7.  The appellant should be afforded the 
opportunity to respond to the SOC, and advised of 
the requirements necessary to perfect his appeal.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (1999).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above 
mentioned claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



